Citation Nr: 0215381	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUE

Entitlement to service connection for a right shoulder 
disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Osborne, Associate Counsel

INTRODUCTION

The veteran had active military duty from August 2000 to 
February 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision issued by the Huntington, West Virginia RO 
which denied service connection for a right shoulder injury.

A Videoconference hearing was held in August 2002 before the 
undersigned Board member.

FINDINGS OF FACT

A right shoulder disability clearly and unmistakably 
preexisted the veteran's active service, and there was no 
increase in severity of the underlying disability due to 
service.

CONCLUSION OF LAW

The presumption of soundness on entrance into service is 
rebutted, and a right shoulder disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate her claim of service connection for 
a right shoulder disability.  The veteran was provided with a 
copy of the appealed January 2002 rating decision and an 
April 2002 statement of the case.  These documents provided 
the veteran notice of the law and governing regulations 
(including the implementing regulations noted above) as well 
as the reasons for the determinations made regarding her 
claim of service connection.

VA also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  It is noted 
that VA has obtained private medical records pertinent to 
this decision that had been identified previously by the 
veteran from Belington Medical Clinic, Belington, WV, and 
Davis Memorial Hospital, Elkins, WV.  In August 2002, VA 
received a letter written by veteran's physician concerning 
the veteran's right shoulder disability.  The facts relevant 
to this claim have been properly developed and there is no 
further action needed to comply with the provisions of the 
VCAA or its implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim.

II. Analysis

The veteran claims that she has a right shoulder disability 
which was aggravated in service.  Generally, service 
connection may be granted for disability resulting from 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service and was 
not aggravated during service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2001).

A review of the veteran's medical examination upon entrance 
into active service shows that she had no right shoulder 
disability at that time.  She did not disclose any history of 
right shoulder pain or injury on entry into service.  Since 
physical examination at the time of entrance into active 
service essentially revealed that the veteran's right 
shoulder was normal, the presumption of soundness applies.  
The presumption of soundness may be rebutted by clear and 
unmistakable evidence showing pre-service existence of a 
shoulder disability.  The Board finds that such presumption 
is rebutted as to this condition, since the medical evidence 
clearly and unmistakably establishes that the veteran had a 
right shoulder disability prior to her entrance into active 
service in August 2000.  

Specifically, the evidence shows that the veteran was 
involved in a motor vehicle accident in September 1998 (prior 
to service) in which she seriously injured her right 
shoulder.  Records from Davis Memorial Hospital reflect that 
the veteran was examined at the time of the motor vehicle 
accident and that such examination revealed complete 
acromioclavicular (AC) separation of her right shoulder.  She 
was placed in a shoulder immobilizer immediately following 
the accident.

After entering active service and completing basic training, 
veteran complained of persistent right shoulder pain.  The 
veteran's service medical records reflect that, when examined 
by an Army physician at Kenner Army Community Hospital (ACH) 
in January 2001, she disclosed for the first time that she 
had injured her right shoulder prior to entering active 
service.  When examined at Kenner ACH, the veteran complained 
of right shoulder pain that she had experienced during basic 
training and stated that the pain had persisted, including 
during the previous one to two months, and was worse with 
activity.  The veteran's forward flexion was 170 degrees and 
her abduction was 120 degrees at the time of this 
examination.  Also, her external resistance was 80 degrees.  
Her motor strength was normal.  Based on the veteran's 
examination and reported medical history, the physician at 
Kenner ACH assessed chronic right shoulder pain that existed 
prior to service and recommended separation from service.

The Board observes that, in Doran v. Brown, 6 Vet. App. 283 
(1994), the Court held that the presumption of soundness had 
been rebutted by clear and unmistakable evidence which 
consisted of the appellant's own admission during clinical 
evaluation of a pre-service history of a condition.  In Crowe 
v. Brown, 7 Vet. App. 238 (1994), the Court noted that, in 
determining whether there is clear and unmistakable evidence 
that injury or disease existed before service, the VA must 
consider history recorded at the time of examination along 
with all other material evidence.  

The Board finds that the veteran's own admission to being in 
a motor vehicle accident with resultant right shoulder pain 
prior to service, the examining physician's January 2001 
conclusion that the veteran's right shoulder pain existed 
prior to service, and, significantly, the records from Davis 
Memorial Hospital, clearly and unmistakably rebut the 
presumption of soundness.  See Harris v. West, 203 F.3d 1347 
(Fed.Cir. 2000).  As the presumption of soundness has been 
rebutted, the Board concludes that the veteran's right 
shoulder disorder preexisted service.

The Board notes that following the denial of her claim, while 
conceding that she was in a motor vehicle accident prior to 
service, the veteran denied that she was having any problems 
with her right shoulder prior to entering service.  The 
veteran also claimed that exercise and marching during basic 
training had caused her initial injury to worsen.  

The Board received from veteran's representative in August 
2002 a letter signed by Jeffrey G. Harris, D.O., who had 
treated the veteran for her right shoulder injury after the 
motor vehicle accident in September 1998 and again treated 
the veteran for the same disorder in 2002.  Dr. Harris noted 
in his August 2002 letter that, at the time of the accident, 
the veteran had complete AC separation of her right shoulder 
and that, since that time, has had worsening pain and 
difficulty using her arms.

At the Videoconference hearing, the veteran testified that 
she had hurt her right shoulder several times during basic 
training climbing up and down ropes and doing pushups.  She 
stated that she had re-injured her right shoulder doing 
physical training (PT) during her advanced individual 
training (AIT) and that then her right shoulder began hurting 
all the time.  The veteran also disclosed that, after the 
motor vehicle accident, she had not seen a physician about 
her right shoulder injury before entering service.  

Since it has been determined that the veteran's right 
shoulder disorder preexisted service, service connection may 
be granted only if the condition was aggravated by service.  
For a finding of aggravation, there must be an increase in 
severity of the underlying condition during service.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  During her entrance 
physical examination, the veteran failed to disclose any 
history of recurrent right shoulder pain.  However, 
subsequent service medical reports show that she related 
having injured her right shoulder as a result of an 
automobile accident that occurred prior to service.  The 
service medical records do not indicate that there was an 
increase in the severity of symptoms experienced by the 
veteran prior to service.  Also, the letter from Dr. Harris 
essentially indicates that, since the time of the AC 
separation, there has been a progression of symptoms but does 
not specifically indicate that there was an increase in the 
disability during service.  The continuation of the same 
symptoms prior to service and during service does not 
indicate an increase in disability.  A review of the overall 
evidence demonstrates that there was no increase in the 
veteran's right shoulder disability.

Finally, it is pointed out that the veteran's statements to 
the effect that her right shoulder disability was caused by 
the physical demands of basic training and AIT training, 
without supporting medical evidence (and she does not have 
the requisite medical training or expertise), is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's service connection 
claim for a right shoulder disability.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right shoulder disability is denied.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

